Citation Nr: 1432214	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an eye disorder, to include as secondary to a service-connected disability.

2. Entitlement to an initial increased rating for the service-connected right knee disability, currently rated as 10 percent disabling prior to May 10, 2010 and 30 percent disabling beginning on July 1, 2011. (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is in effect from May 10, 2010 to June 30, 2011.)

3. Entitlement to an automobile allowance and/or adaptive equipment.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  The Board notes that while the Veteran is not represented, he received assistance during the hearing from a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.  

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's appeal. A review of the documents in such file reveals the December 2012 hearing transcript and VA treatment records from January 2007 to July 2012.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the December 2012 hearing, the Veteran testified that his right knee symptoms had increased in severity since his last VA examination.  In addition, in February 2014, the Veteran reported that he had recently undergone surgery on his right knee at a private hospital.  Since the most recent VA examination does not reflect the current severity of the right knee disorder, after obtaining all outstanding records, the Veteran should be afforded another examination.  See Snuffer v. Gober, 10 Vet.App. 400 (1997).

With respect to his claim for service connection for an eye disability, the Veteran's service treatment records document that he received treatment for conjunctivitis in June 1976.  The Veteran also complained of blurred vision following a headache in October 1979.  During the December 2012 hearing, the Veteran testified that he was hit in the eye with a shell casing while on the firing range. (While not reported in his service treatment records, the Veteran is competent to report being hit in the eye while on active duty.)  Currently, the Veteran contends that he has an eye disability that is related to his active duty service, or that his eye disability is due to, or aggravated by, a service-connected disability, to include the medication prescribed therefore.   

Under these circumstances, the Veteran should be afforded a VA examination to determine the exact nature and likely etiology of his claimed eye disability.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013).

Moreover, during the December 2012 hearing, the Veteran testified that he has been receiving regular eye care from the Allentown, Pennsylvania VA outpatient clinic and that his last visit had been in November 2012.  Upon review, however, the most recent optometry record from that clinic is dated in July 2011.  On remand, the Veteran's VA treatment records should be obtained and associated with the claims file. 

Finally, because the Veteran's claim for automobile allowance and adaptive equipment may depend on the severity of his service-connected right knee disorder, adjudication of that claim is deferred pending additional development as indicated above.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization or treatment for his right knee and eye disabilities since July 2012. 

The Board is particularly interested in any treatment records from the Allentown, Pennsylvania VA outpatient clinic since July 2012 and reports from the the May 2013 knee surgery at Presbyterian Hospital.

After obtaining authorization from the Veteran for release of all identified records, as appropriate, the AOJ should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims file.

The Veteran must also be advised that he may alternatively obtain records on his own and submit them to the AOJ.

2. Then, the AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right knee disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3. Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed eye disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified eye disability had causal origins in service or is otherwise related to the Veteran's active duty service.  In providing an opinion, the examiner should address the Veteran's claim that while in service, he injured himself after a shell casing hit him in the eye on the firing range.

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified eye disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include the medication prescribed therefore.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



